Citation Nr: 0501237	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
sarcoidosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel









INTRODUCTION

The veteran's records of service (DD-214s) show he has 
certified service from February 1972 to May 1983, with 8 
years, 8 months, and 13 days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO denied entitlement to an 
evaluation in excess of 60 percent for sarcoidosis.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate the claim on appeal, 
obtained all relevant and available evidence identified by 
him, and provided him a full, complete and appropriate VA 
medical examination, all in an effort to assist him in 
substantiating his claim for increased compensation benefits.  

2.  Sarcoidosis is manifested by complaints of shortness of 
breath and dyspnea on exertion not totally controlled with 
regular daily use of Azcort, Ipratropium Bromide, and 
Prednisone 20 mg. medications, as well as mild tricuspid 
regurgitation and occasional night sweats; and overall 
symptoms of sarcoidosis more closely approximate those of 
sarcoidosis with cor pulmonale.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation sarcoidosis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 
6846 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim on appeal-a claim which is granted, in full benefit to 
the veteran.  Accordingly, an extended discussion of VCAA is 
neither necessary nor appropriate.   

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2.  



However, where, as here, entitlement to compensation already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Also, as in the instant case on appeal, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Sarcoidosis is currently evaluated as 60 percent disabling 
under 38 C.F.R. § 4.97, Diagnostic Code 6846.  Under 
Diagnostic Code 6846, a 60 percent evaluation may be assigned 
in cases of pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  

A 100 percent evaluation is for assignment in cases with cor 
pulmonale [right ventricle impairment of the heart due to 
pulmonary sarcoidosis]; or cardiac involvement with 
congestive heart failure; or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment. 
38 C.F.R. § 4.97, Diagnostic Code 6846 (2004). 


Factual Background

The medical evidence of record, including VA examination 
reports of January 2002 and September 2002, shows that the 
veteran uses systemic high dose corticosteroids in an attempt 
to control his shortness of breath and dyspnea on exertion-
with limited success.  He reported complaints of shortness of 
breath and dyspnea on exertion which were not totally 
controlled with regular daily use of Azcort, Ipratropium 
Bromide, and Prednisone 20 mg. medications.  This finding 
alone suggests symptoms in excess of the criteria for a 60 
percent evaluation under Diagnostic Code 6846.  

Additionally, while the veteran is clearly not shown to have 
any congestive heart failure, VA examiners found him to have 
mild tricuspid regurgitation, with an ejection fraction of 70 
percent.  He also has a documented history of 
supraventricular tachycardia, and he admitted to occasional 
night sweats.  These symptoms approach the criteria for a 100 
percent evaluation under Diagnostic Code 6846, although fall 
short of a diagnosis of cor pulmonale or congestive heart 
failure or progressive pulmonary disease with fever, night 
sweats and weight loss despite treatment.  The veteran 
reports recent weight gain-not loss, associated with 
inactivity and disability.  

The above medical evidence suggests that in some ways the 
veteran has exceeded the criteria for a 60 percent rating 
under Diagnostic Code 6846, but that he has not fully 
satisfied the criteria for a 100 percent rating under that 
same code provision.  In weighing the above medical evidence, 
the Board also notes a September 2002 VA medical opinion 
statement that the veteran is unemployable.  While the 
statement does not state that the veteran is unemployable as 
result of one or all of his service-connected disabilities, 
the statements lends support to the finding that the 
veteran's sarcoidosis is more severely disabling than 
previously thought-such a medical statement of incapacity 
was not previously of record.  

The Board notes that the veteran has several non-service-
connected disabilities, and certainly these are not for 
consideration on appeal.  However, when taken as a whole, the 
above medical evidence, in toto, tends to show that the 
overall symptoms of sarcoidosis more closely approximate 
sarcoidosis with lung and heart involvement-suggestive of 
cor pulmonale.  As such, the Board finds that the criteria 
for a 100 percent schedular rating under Diagnostic Code 6846 
are more closely approximated.  38 C.F.R. § 4.7 (2004).

In reaching this conclusion, the Board has applied both the 
benefit-of-the-doubt doctrine and 38 C.F.R. § 4.7.  The 
evidence is in equipoise, but with application of the above, 
supports the grant of the veteran's claim on appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a 100 percent evaluation for sarcoidosis is 
granted, subject to the governing criteria applicable to the 
payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


